
	

114 HRES 774 IH: Expressing support for designation of the week of June 6 through June 12, 2016, as “Hemp History Week”.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 774
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Polis (for himself, Mr. Blumenauer, and Ms. Bonamici) submitted the following resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing support for designation of the week of June 6 through June 12, 2016, as Hemp History Week.
	
	
 Whereas Hemp History Week will be held from June 6 through June 12, 2016; Whereas the goals of Hemp History Week are to commemorate the historical relevance of industrial hemp in the United States and to promote the full growth potential of the industrial hemp industry;
 Whereas industrial hemp is an agricultural commodity that has been used for centuries to produce many innovative industrial and consumer products, including soap, fabric, textiles, construction materials, clothing, paper, cosmetics, food, and beverages;
 Whereas the global market for hemp is estimated to consist of more than 25,000 products; Whereas the value of hemp imported into the United States for use in the production of other retail products is estimated at approximately $76,000,000 annually;
 Whereas the United States hemp industry estimates that the annual market value of hemp retail sales in the United States is more than $570,000,000;
 Whereas despite the legitimate uses of hemp, many agricultural producers of the United States are prohibited under current law from growing hemp;
 Whereas because most hemp cannot be grown legally in the United States, raw hemp material and hemp products are imported for sale in the United States;
 Whereas the United States is the largest consumer of hemp products in the world, but the United States is the only major industrialized country that restricts hemp farming;
 Whereas industrial hemp holds great potential to bolster the agricultural economy of the United States; and
 Whereas the week of June 6 through June 12, 2016, would be an appropriate week to designate as Hemp History Week: Now, therefore, be it   That the House of Representatives—
 (1)supports the designation of Hemp History Week; (2)recognizes the historical relevance of industrial hemp; and
 (3)recognizes the growing economic potential of industrial hemp.  